655 S.E.2d 715 (2007)
In the Matter of N.G.
No. 510A07.
Supreme Court of North Carolina.
November 16, 2007.
Marshall Woodall, Lillington, for Harnett County DSS.
Lisa Skinner Lefler, for Father.
Elizabeth Boone, for Guardian ad Litem.
The following order has been entered on the motion filed on the 11th day of November 2007 by Respondent (Mother) for extension of time:
"Motion Allowed. Respondent (Mother) shall have up to and including the 17th day of December 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 16th day of November 2007."